WRIT GRANTED AND MADE PEREMPTORY: The trial court erred in allowing defendant-respondent, Dr. Thomas A. Castille, to file his Amended Answer. Respondent’s allegations of relators’ assumption of risk was unnecessary in the instant case since the original answer prayed for a reduction in any potential recovery due to relators’ fault in causing the damages. See Murray v. Ramada Inns, Inc., 521 So.2d 1123 (La.1988), and Bufkin v. Mid-American Indemnity Co., 528 So.2d 589 (La.App. 2nd Cir.1988). The trial court found that respondent’s Amended Answer was filed only for the purpose of obtaining a jury trial even though the time limitations of La.Code Civ.Proc. Art. 1733 had passed. The trial court abused its discretion in allowing an amendment under these circumstances. La.Code Civ.Proc. Art. 1151 and Pawlak v. Brown, 430 So.2d 1346 (La.App. 3rd Cir.1983), writ denied 439 So.2d 1072 (La.1983).
IT IS ORDERED that the trial court’s order allowing respondent to file his Amended Answer be and the same is hereby reversed.
IT IS, THEREFORE, FURTHER ORDERED that the trial court’s order granting a jury trial in the instant case be and the same is hereby reversed.